IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                     §
 PETITION OF DIANDRE WILLIS               § No. 195, 2020
 FOR A WRIT OF CERTIORARI                 §

                          Submitted: July 12, 2021
                           Decided: July 20, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

             After careful consideration of the petition for a writ of certiorari, the

notice to show cause, and the parties’ responses, it appears to the Court that:

      (1)    The petitioner, DiAndre Willis, seeks to invoke the original jurisdiction

of this Court, under Supreme Court Rule 43, to issue a writ of certiorari to review

and reverse the Court of Common Pleas’ finding of probable cause at Willis’

preliminary hearing. On June 23, 2021, the Senior Court Clerk issued a notice

directing Willis to show cause why his petition should not be dismissed under

Supreme Court Rule 43(b)(vi) because the petition was not first presented to the

Superior Court. In response to the notice to show cause, Willis states that he did file

the petition in the Superior Court.

      (2)    Rule 43(b)(vi) provides that a petitioner may not file in this Court a

complaint for a petition of certiorari directed to the Court of Common Pleas “unless

a petition for such writ shall have been first presented to and denied by the Superior
Court.”1 At the Court’s direction, the State has supplied the Court with a copy of

the Superior Court docket, which reflects that neither the petition nor its denial has

been docketed in the Superior Court.          Accordingly, Willis’ petition must be

dismissed.

          NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 29(b) and 43, that the petition for the issuance of a writ of certiorari is

DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




1
    Del. Supr. Ct. R. 43(b)(vi).
                                          2